195 Ga. App. 118 (1990)
392 S.E.2d 713
ROGERS
v.
DEPARTMENT OF HUMAN RESOURCES.
A89A2270.
Court of Appeals of Georgia.
Decided February 19, 1990.
Rehearing Denied March 27, 1990.
T. Dorsey Yawn, for appellant.
Joseph H. Briley, District Attorney, Josephine B. Jones, Assistant District Attorney, Michael J. Bowers, Attorney General, H. Perry Michael, Executive Assistant Attorney General, Stephanie B. Manis, Deputy Attorney General, William C. Joy, Senior Assistant Attorney General, William M. Droze, Assistant Attorney General, for appellee.
COOPER, Judge.
The Georgia Department of Human Resources ("DHR") filed an action against appellant to establish paternity, recover public assistance *119 funds paid for the benefit of a minor child, and for an order establishing future support payments. Appellant sought to obtain, via discovery, certain DHR public assistance documents which the trial court ruled were confidential and nondiscoverable. The order appealed from denied appellant's motion to compel and granted the DHR's motion for protective order.
Although this court granted appellant's application for discretionary appeal, it appears that the appeal must be dismissed as it is premature in the absence of a certificate of immediate review. Because the order appealed from is clearly not a final judgment, the interlocutory appeal procedure set forth in OCGA § 5-6-34 (b) is mandated. Neal v. State, 182 Ga. App. 37 (354 SE2d 664) (1987).
Appellant's reliance on OCGA § 5-6-35 (b) is misplaced. Clearly, if a final order had been entered, it would be subject to discretionary appeal procedures under OCGA § 5-6-35. However, this provision does not relieve appellant of the requirement of a certificate from the trial judge. Subsection (b) sets out what an application must contain, in cases appealable under subsection (a) where interlocutory review is sought, in addition to a certificate. If we were to conclude otherwise, it would deprive the trial court of the broad discretion it has in determining what preliminary matters are subject to review prior to entry of a final judgment. Lee v. Smith, 119 Ga. App. 808 (168 SE2d 880) (1969).
Appeal dismissed. Deen, P. J., and Birdsong, J., concur.